DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 2/5/21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20170196432 by Kim et al.
As to claim 1, Kim discloses a method of controlling a dishwasher that includes a sump 3 (fig. 1), a pump 8 with an impeller 85 and motor 871, a heater 83 in the pump, 
As to claim 2, Kim discloses that the dishwasher includes spray nozzles 711, 713, (fig. 1), and when rotating the impeller comprises supplying wash water from the sump to the pump and the nozzles when the impeller is rotated at or equal to the first set speed (para. 144).
As to claim 3, Kim discloses rotating the impeller while operating the heater to heat washing water inside the pump (para. 73).
As to claim 4, the method of Kim including repeating rotating the impeller and operating the heater would be performed in the normal course of cycles (e.g. wash and rinse) and/or upon repeated use of the dishwasher for subsequent dish washing.

As to claim 8, the supplying of steam disclosed by Kim (para. 115) would necessarily be based on stopping operation of the heater (e.g. at the termination of supplying of steam the heater would be required to stop).
As to claim 9, the method of Kim including repeating operating the heater and supplying washing water to steam to the steam nozzle would be performed in the normal course of cycles (e.g. wash and rinse) and/or upon repeated use of the dishwasher for subsequent dish washing.
As to claim 10, Kim discloses a plurality of spray nozzles 711, 713, 715 (fig. 1) and supplying the washing water or steam comprises supplying water to an uppermost spray nozzle (para. 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170196432 by Kim et al. in view of U.S. Patent Application Publication 20140283880 by Kim et al. (hereinafter “Kim ‘880”).
As to claim 6, Kim teaches that water is supplied to the pump heater chamber C1 from the sump prior to heating the water to form steam (para. 116), but does not teach stopping operation of the washing motor before supplying steam to the steam nozzles.  However, one of ordinary skill in the art would have recognized as obvious to stop operation of the motor before heating the water to supply steam.  Kim ‘880 teaches a dishwasher method in which the pump motor is paused (i.e. stopped) to allow wash water in the tub or washing arms to collect in the sump (para. 58).  One of ordinary skill in the art would have been motivated to modify the method taught by Kim to stop operation of the washing motor before heating and supplying steam in order to allow time for the washing water to collect in the sump, as taught by Kim ‘880, before being supplied to the pump chamber C1 to be heated.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170196432 by Kim et al. in view of U.S. Patent Application Publication 20170188778 by Kim et al. (hereinafter “Kim ‘778”).
As to claim 7, Kim does not teach operating the heater while rotating the washing motor as a second rotational speed during which steam is produced.  However, one of ordinary skill in the art would have recognized as obvious to rotate the washing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SPENCER E BELL/Primary Examiner, Art Unit 1711